EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sanjesh Sharma on 6/8/2022.
The application has been amended as follows:
Claims:
 Claim 23:
-line 6, “in an xy-plane a z direction” will be amended as follows: “in an xy-plane and a z direction”
-page 6, line 5, “in to vary” will be amended as follows: “[[in]] to vary”
-page 6, line 14, “the focal point location” will be amended as follows: “a location of the focal point 

Claim 15:
-“the focal point” will be amended as follows: “the focal point location”

Specification:
[0001] This application claims priority to, and is a continuation of, U.S. patent application Ser. No. 15/849,056, filed December 20, 2017, issued as U.S. Patent No. 19,736,779, which claims priority to, and is a divisional of, U.S. Patent Application No. 14/191,095, filed February 26, 2014, issued as U.S. Patent No. 9,849,032, which claims priority to U.S. Provisional Application No. 61/780,736 filed on March 13, 2013, the. The entire contents of which the above-referenced applications are incorporated herein by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 23 taken as a whole. Claim 23 recites key features of issued parent case US 9,849,032. The closest art is US 5,360,424 by Klopotek, which fails to teach an x-y-scanner head that freely floats together with an objective in the x-y-z directions, relative to the laser, in response to external forces on the objective or the scanner, in combination with the orthogonal optical path between the laser and the eye through the sliding deflection devices external to the scanner, in addition to the other limitations as presented in Claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792